DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 October 2020 has been entered.
Status of the Claims
Acknowledgement is made to applicant’s amendment of claims 1 and 6. Claims 13-17 are new additions. Claims 1-7, 10 and 13-17 are pending in this application.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi .
Examiner’s Note: To ensure clarity in discussion of the currently presented claim limitations, the structure of the pneumatic tire and the stages of the method of forming the pneumatic tire will be construed as indicated:
Structure A: a rubber.
Structure B1: a sheet, the sheet comprising a thermoplastic resin or a thermoplastic resin composition which is a blend of the thermoplastic resin and an elastomer.
Structure B2: the sheet having tip-sharpened end portions.
Feature 1: An inner liner laminate comprising: the rubber and the sheet having tip-sharpened end portions. The inner liner laminate being orientated such that the rubber forms an inner layer with respect to the sheet.  
Stage 1: tip-sharpening the end portions of the sheet
Stage 2: laminating the tip-sharpened end portions sheet and rubber.
Stage 3: splicing the ends portions of the laminate to include the sharpened tips.
Stage 3: curing and molding the laminate to create the inner liner layer having the claimed structure and orientation.
Regarding claim 1, Kirino discloses a method of manufacturing a pneumatic tire, see [0020]. The method including the use of an inner liner layer comprising a thermoplastic resin matrix in which a rubber component is dispersed – (corresponds to a Structure B1), where the inner liner layer is covered by a protective layer comprising 
While Kirino discloses the ends of the laminate are lap-spliced to form a splice region of the laminate; it does not explicitly teach the sheet ends are tip-sharpened to form sharpened tips; nor that in forming the inner liner layer/protective layer laminate, by curing/molding the laminate in which the lap splice portion is formed after the tip-sharpening of the end portions of the sheet, the inner liner layer having an overlapping portion in which the end portions of the sheet overlap each other throughout an entirety of the overlapping portion in a tire radial direction, the overlapping portion including a first surface and a second surface that oppositely face relative to each other, the first surface of the overlapping portion being formed by both the sheet and the rubber with the rubber overlapping one of the sharpened tips, one of the end portions of the sheet, which forms the first surface of the overlapping portion, having the one of 
However, as Kirino generically discloses the splice region of the two-layer laminate without providing details thereof, it would have been necessary and obvious to look to the prior art for exemplary methods for forming pneumatic tires, including the necessary steps of forming an inner liner layer splice.
Adachi discloses it is conventional to have unvulcanized inner liner material – (corresponds to the inner liner layer of Kirino and likewise the claimed sheet) be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope in the thickness direction relative to the general plane – (construed as the end portions have a sharpened tip). Whereby this ensures the material has a thickness at the joint region, which is the same as the thickness at the remaining region of the rubber member, to thereby improve the product quality in terms of uniformity of tires [0004]. It is understood that the small angle slope in the thickness direction of the unvulcanized inner liner material forms a sharpened tip of the unvulcanized inner liner material – (corresponds to the sheet ends are tip-sharpened to form sharpened tips).
Therefore, it is considered updating Kirino’s laminate to include forming the inner liner layer to have small angle slopes in the thickness direction thereof (sharpened tips) at the end portions would provide an improved inner liner laminate. Notably, the lap 
As to the limitation of:
forming the inner liner layer/protective layer laminate, by curing/molding the laminate in which the lap splice portion is formed after the tip-sharpening of the end portions of the sheet, the inner liner layer having an overlapping portion in which the end portions of the sheet overlap each other throughout an entirety of the overlapping portion in a tire radial direction, the overlapping portion including a first surface and a second surface that oppositely face relative to each other, the first surface of the overlapping portion being formed by both the sheet and the rubber with the rubber overlapping one of the sharpened tips, one of the end portions of the sheet, which forms the first surface of the overlapping portion, having the one of the sharpened tips, and the second surface of the overlapping portion being formed solely by the rubber.
It is disclosed in [0011] of the specification of the present application that Fig. 1B is a model diagram showing a state after the laminate sheet in the state shown in Fig. 1A is subjected to a curing and molding process. Therefore, the aforementioned claim limitations to include the overlapping claim elements as described above are a result of the curing and molding process. And as Kirino discloses the conventional technique of bladder curing unvulcanized components to include lap splice regions in a tire mold; it is the examiner's position that the combination of references is expected to result in the claimed tip configuration because it involves all of the steps described in the specification of the present application for achieving this configuration. Namely, having 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the end portions of the inner liner layer of Kirino to have small angled end portions in the thickness direction as taught by Adachi to provide the inner liner laminate with a means for ensuring a uniform thickness of the inner liner laminate in the splice region as taught by Adachi.
Regarding claim 2, Kirino teaches as depicted in Fig. 4: the lap-splicing end portions of the laminate is performed with the rubber having straight edge portions that are parallel to a lamination direction in which the sheet and the rubber are laminated.
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), as applied to claim 1 above, and further in view of Endo (JP 2005-238759 – of record).
Regarding claim 3, Kirino is silent to each of the sharpened tips of the sheet has a thickness T (µm) that has a relationship which satisfies 0.1t ≤ T ≤ 0.8t, where t represents an average thickness (µm), in a lamination direction in which the sheet and the rubber are laminated, of a tip-sharpening-unprocessed part of the sheet, and T 
However, as previously discussed Adachi teaches it is known in the art to sharpen the ends of sheet material before lap-splicing, and one would look to related art for techniques thereof.
Endo teaches a means for effectively suppressing the occurrence of cracks at the splice portion by forming the inner liner material with a degree of taper (whose range reads on the claimed range), [0006]-[0007]. For example, a taper of 45 ° would result in a T =0.33t. Therefore:
Tan (45°) = T/ (1/3*t)
1 = T / (1 /3*t)
0.33t= T
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the method of Kirino be modified such that the sheet material ends are shaped in the claimed manner as taught by Endo to effectively suppress the occurrence of cracks at the splice portion as taught by Endo. 
Regarding claims 4-5, it is considered within the ability of one of ordinary skill in the art to rely on routine experimentation to arrive at a suitable or optimal taper for suppressing the occurrence of cracks as discussed in the end shaping technique of Endo in claim 3. In particular to further restrict the shaping technique to include the claimed . 
Claims 6-7, 10, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), as applied to claim 1 above, and further in view of at least one of Newman (US 3064111 – of record) or Saeki (JP 2008-12945A).
Regarding claim 6, as previously discussed Kirino teaches the sheet is made from the thermoplastic resin composition; but is silent to the tip-sharpening of the end portions of the sheet is performed by thermal cutting such that the thermoplastic resin flows on surfaces of the sharpened tips to form a film of the thermoplastic resin covering the elastomer at the sharpened tips
Newman discloses that it is well-known to cut a thermoplastic sheet (Column 4, lines 24-34) with a heated wire (Figure 4: 15) and that doing so involves a simple mechanism (Column 3, line 28), (Column 2, line 71) and/or little resistance (Column 1, lines 23-26). Therefore, in order to a achieve a simple and/or low resistance cutting mechanism, one of ordinary skill in the art at the time of the invention would have found it obvious to use thermal cutting to sever the laminated sheets of Kirino as disclosed by Newman. The examiner notes that Newman discusses fusion and therefore appears to describe a melt-flow phenomenon (Column 1, lines 25-26) of the melted 
Saeki discloses cutting a tire component comprising a thermoplastic resin, see [0009]-[0010]; where the cutter is heated and during the cutting process a part of one layer is melt flowed over another layer to provide a means for sealing a boundary between the two, see [0011]-[0012]. It being further noted the heated cutter cuts through the entire laminate, see figure 3. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use thermal cutting to sever the laminated sheets of Kirino whereby the cutting act causes thermoplastic resin flow to occur in the claimed manner as disclosed by Saeki to provide the method of forming the tire with a means for sealing the laminate.
Regarding claims 7, 10, 13-16, Kirino is silent to the tip-sharpening of the end portions of the sheet is performed before\after the laminating of the sheet and the rubber; the tip-sharpening of the end portions of the sheet is performed by cutting the laminate; the cutting of the laminate includes thermally cutting the laminate using a heat cutter.
However, Adachi teaches it is known in the art to have unvulcanized inner liner material be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope, in order to ensure that the material has an uniform thickness to include the splice region, to thereby improve the product 
Therefore, the general cutting conditions of the claim are met and it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Kirino’s method to thereby shape the ends of the inner liner material by thermally cutting (heat cutting) the inner liner material either before or after the laminating step; as taught by Adachi and Newman to offer an advantage of providing a means for creating a uniform splice by reshaping the ends of the inner liner material by cutting using a heated cutter which is a simple and easy to use mechanism.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), as applied to claim 1 above, and in view of at least one of Campbell (US 2323975-of record) or Murphy et al. (US 5613414-of record), and as evidenced by Tsou et al. (US 2008/0275187-of record).
Regarding claim 17, While modified Kirino teaches the inner liner laminate is lap spliced and formed to have small angled end portions and further processed to form an inner liner for a pneumatic tire (Fig. 4, [0004], [0007]); it does not explicitly teach the small angled end portions (tip sharpened end portions) are formed by thermal cutting the sheet using a heated cutter at a temperature of the melting point of the 
Adachi teaches it is known in the art to have unvulcanized inner liner material be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope in the thickness direction relative to the general plane, in order to ensure that the material has a thickness at the joint region, which is the same as the thickness at the remaining region of the rubber member, to thereby improve the product quality in terms of uniformity of tires [0004].
Campbell teaches a means for severing rubber in sheet form. Where in practice the temperature of the cutting means is regulated such that the temperature is hot enough to melt the material, but also restricted to thereby ensure the heating of the material is restricted to the cut edge – (implies there’s a minimum and maximum limit to the temperature of the cutter, which provides an advantage of eliminating flash at the cut), see pg. 3 – Left Col lines 40-55.
Tsou provides evidence that it is common have a tire inner liner comprise a thermoplastic composition with a melting point of about 170°C to 260°C, see abstract. It is noted the thermoplastic composition is Nylon 6 / Nylon 66, see [0053], which is substantially the same inner liner composition of Kirino.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kirino to include shaping the ends of the sheet material (tip-sharpening) before the lap-splicing step of Kirino as taught by Adachi, where the shaping is formed by thermally cutting the material above the melting point of the material in a controlled manner as taught by Campbell to reduce the amount of material that is present at the splice, resulting in a more uniform tire shape and to reduce the occurrence of flashing at the cut end as suggested by Adachi and Campbell respectively; and where a minimum and maximum temperature of the cutting means would be 180°C , which is a melting temperature of common thermoplastic compositions for tire inner liners as evidenced by Tsou and within the claimed range of the melting point plus 30° and melting point plus 180°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Murphy teaches cutting elastomeric materials for tires. And recites in cutting an elastomeric material such as rubber with a heated knife it is important that the temperature at the heated knife blade be high enough to provide the maximum cutting speed through the material but at the same time the temperature be controlled so that the material is not cured or damaged by high temperatures during cutting – (implies there’s a minimum and maximum limit to the temperature of the cutter, which provides 
Tsou provides evidence that it is common have a tire inner liner comprise a thermoplastic composition with a melting point of about 170°C to 260°C, see abstract. It is noted the thermoplastic composition is Nylon 6 / Nylon 66, see [0053], which is substantially the same inner liner composition of Kirino.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kirino to include shaping the ends of the sheet material (tip-sharpening) before the lap-splicing step of Kirino as taught by Adachi, where the shaping is formed by thermally cutting the material above the melting point of the material in a controller manner as taught by Murphy to increase the speed of the cut as taught by Murphy. Whereby, a minimum and maximum temperature of the cutting means would be 180°C, which is a melting temperature of common thermoplastic compositions for tire inner liners as evidenced by Tsou and within the claimed range of the melting point plus 30° and melting point plus 180°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds. 
Applicant's arguments, see pages 4-6 filed 10/09/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant' s Argument #1
Applicant argues on Pg. 4 that: None of the prior art of record discloses the claimed: forming the inner liner layer/protective layer laminate, by curing/molding the laminate in which the lap splice portion is formed after the tip-sharpening of the end portions of the sheet, the inner liner layer having an overlapping portion in which the end portions of the sheet overlap each other throughout an entirety of the overlapping portion in a tire radial direction, the overlapping portion including a first surface and a second surface that oppositely face relative to each other, the first surface of the overlapping portion being formed by both the sheet and the rubber with the rubber overlapping one of the sharpened tips, one of the end portions of the sheet, which forms the first surface of the overlapping portion, having the one of the sharpened tips, and the second surface of the overlapping portion being formed solely by the rubber.
	Examiner's Response #1
Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, the aforementioned claim limitations are a function of the curing and molding process 
The rejection is maintained. 
Claims 2-7, 10 and 13-17 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1, as well as for the limitations they impart.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749